Citation Nr: 0618342	
Decision Date: 06/22/06    Archive Date: 06/30/06

DOCKET NO.  04-34 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for patellofemoral 
pain syndrome of the right knee, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased evaluation for patellofemoral 
pain syndrome of the left knee, currently evaluated as 10 
percent disabling.

3.  Entitlement to an increased evaluation for residuals of a 
fracture of C3, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1995 to December 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Regional Office (RO) of the Department of Veterans' Affairs 
(VA) in St. Petersburg, Florida, that denied the veteran's 
claims for increased evaluations for right patellofemoral 
pain syndrome, evaluated as 10 percent disabling, left 
patellofemoral pain syndrome, evaluated as 10 percent 
disabling, and residuals of a fracture of C3, evaluated as 10 
percent disabling.  The veteran withdrew her request for a 
hearing before a member of the Board in September 2004 and 
appellate review may therefore proceed.  


FINDINGS OF FACT

1.  The veteran's right knee disability has been diagnosed as 
patellofemoral pain syndrome with possibly mild 
patellofemoral degenerative joint disease.

2.  The veteran has full motion in her right knee and the 
knee is stable..

3.  The veteran's left knee disability has been diagnosed as 
patellofemoral pain syndrome with possibly mild 
patellofemoral degenerative joint disease.

4.  The veteran has full motion in her left knee and the knee 
is stable.

5.  The veteran's residuals of a fracture of C3 is productive 
of pain and flexion to 55 degrees, backward extension to 40 
degrees, and lateral flexion to 40 degrees, and lateral 
rotation to 55 degrees.



CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for patellofemoral pain syndrome in the right knee 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.321(b)(1), Part 4, §§ 4.1, 
4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010 
(1999).

2.  The criteria for a disability rating in excess of 10 
percent for patellofemoral pain syndrome in the left knee 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.321(b)(1), Part 4, §§ 4.1, 
4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010 
(1999).

3.  The criteria for an evaluation in excess of 10 percent 
for residuals of a fracture of C3 have not been met.  
38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 3.102, 
3.159, 4.1, 4.2, 4.6, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 
5290 (as in effect from September 23, 2002, until September 
26, 2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (as 
in effect September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Evaluations

The veteran asserts that increased evaluations are warranted 
for her patellofemoral pain syndrome of the right knee, 
patellofemoral pain syndrome of the left knee, and residuals 
of a fracture of a cervical vertebra (C3) based upon the most 
recent medical evidence submitted.  VA examination reports 
and progress notes dated in 2003 showed that the veteran had 
full ranges of motion in both knees and her cervical spine.  
Because the medical evidence of record does not meet the 
schedular criteria for increased evaluations at this time 
higher ratings must be denied for the veteran's bilateral 
knee and cervical spine disabilities.

A VA Joints examination report dated in July 2003 showed that 
the veteran complained of bilateral knee pain.  On physical 
examination she had normal gait.  She had anterior knee pain 
with deep knee bends bilaterally.  She had a positive 
patellofemoral grind test.  Her patella tracked normally with 
normal stability.  Range of motion in both knees was 
symmetrical and it was from 0 degrees of extension to 145 
degrees of flexion.  The ligaments were stable in both knees 
and the neurovascular examination was unremarkable.  The 
examiner diagnosed her with bilateral patellofemoral pain 
syndrome with possibly mild patellofemoral degenerative joint 
disease.  

A VA Spine examination report also dated in July 2003 showed 
that the veteran complained of problems with neck pain "on a 
daily basis" but physical examination found her ranges of 
motion to be above normal.  The examiner noted marked 
tenderness on palpation in the entire cervical region.  The 
veteran had excellent ranges of motion in her neck and all 
the requested movements were done in a smooth and seemingly 
painless fashion.  Forward flexion was measured to 55 
degrees, which was above normal.  Backward extension was 40 
degrees, which was also above normal.  Lateral flexion to the 
left and right were both 40 degrees, also above normal.  
Finally, lateral rotation in each direction was to 55 
degrees, which the examiner stated was considered normal.  
Slight pain was reported at the very extremes of forward 
flexion and backward extension but otherwise movement did not 
appear painful or weak in any way.  The examiner assessed the 
veteran's condition as a healed fracture of C3 with 
cervicalgia.

A VA progress note dated in November 2003 showed that the 
veteran continued to complain of pain in the bilateral knees 
and neck.  She was to request a cervical collar and knee 
braces from Prosthetics.

When a veteran asserts that a service-connected disability 
has worsened VA is charged with evaluating that disability.  
Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2005).  Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2005).  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2005).

A.  Right Knee

The veteran's right knee patellofemoral pain syndrome is 
rated under 38 C.F.R. § 4.71a DC 5010 and is currently 
evaluated as 10 percent disabling.  As can be gleaned from 
the April 1999 rating decision, the current 10 percent rating 
is predicated on a finding of painful motion under 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5010 (2005). 

Under DC 5010, arthritis, due to trauma, substantiated by X-
ray findings, is rated as arthritis, degenerative.  
Arthritis, degenerative, is rated under 38 C.F.R. § 4.71a, DC 
5003.  Under DC 5003, degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  Where, however, the 
limitation of motion shown does not meet the schedular 
criteria for a compensable rating under the applicable 
diagnostic code for limitation of motion of the specific 
joint involved, a 10 percent rating will be assigned for each 
major joint affected by limitation of motion.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, DC 5003.

Under 38 C.F.R. § 4.71a, DC's 5260 and 5261, which address 
limitation of motion of the knee, a 10 percent rating will be 
assigned for flexion limited to 45 degrees or extension 
limited to 10 degrees.  A 20 percent rating is warranted when 
flexion is limited to 30 degrees or extension is limited to 
15 degrees.  A 30 percent rating is warranted when flexion is 
limited to 15 degrees or extension is limited to 20 degrees.  
In Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), the 
Court held that, read together, DC 5003 and 38 C.F.R. § 4.59 
provide that painful motion due to degenerative arthritis, 
which is established by X- ray study, is deemed to be 
limitation of motion and warrants the minimum rating for a 
joint, even if there is no compensable limitation of motion.  

In reviewing the evidence in this case, it is readily 
apparent that the veteran does not qualify for an increased 
rating on the basis of limitation of motion.  All evidence 
tends to point to full motion of the knee.  While there is 
pain present, this is obviously contemplated by the current 
rating and, in fact, provides the basis for the 10 percent 
rating.  

A higher evaluation is not warranted for functional loss.  
See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 
202, 204-205 (1995); VAGCOPPREC 9-98.  In this case, the VA 
examination reports regarding the left leg do not contain 
evidence of such symptoms as neurological impairment, 
incoordination, loss of strength, or any other findings that 
would support a higher rating on the basis of functional loss 
due to pain.  In summary, the medical evidence shows 
complaints of knee pain.  Moreover, the examiner in the July 
2003 VA examination report found that the veteran had a full 
range of motion, though there was pain.  See VA Joints 
examination report dated in July 2003.  When the ranges of 
motion in the left knee are considered together with the 
evidence of functional loss due to left knee pathology, the 
evidence does not support a conclusion that the loss of 
motion in the left knee more nearly approximates the criteria 
for a rating in excess of 10 percent under either DC 5260 or 
DC 5261, even with consideration of 38 C.F.R. §§ 4.40 and 
4.45.

A claimant who has arthritis and instability of the knee 
might be rated separately under DC's 5003 and 5257.  
VAOPGCPREC 23-97.  When a knee disorder is already rated 
under DC 5257, the veteran must also have limitation of 
motion which at least meets the criteria for a zero-percent 
rating under DC 5260 (flexion limited to 60 degrees or less) 
or 5261 (extension limited to 5 degrees or more) in order to 
obtain a separate rating for arthritis.  A separate rating 
for arthritis could also be based on X-ray findings and 
painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98; see 
also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 
1997).

The most recent medical evidence available showed that the 
ligaments in the veteran's knees were stable and there were 
no complaints of locking or instability.  As such, a separate 
rating under Diagnostic Code 5257 is not warranted.

B.  Left Knee

The veteran's left knee patellofemoral pain syndrome is also 
rated under 38 C.F.R. § 4.71a DC 5010 and is currently 
evaluated as 10 percent disabling.  The April 1999 rating 
decision once again showed that the current 10 percent rating 
is predicated on a finding of painful motion under DC 5010.  
Because the veteran's claim for an increased rating for her 
left knee disability is based upon the same evidence as her 
right knee claim, and both are rated under the same 
diagnostic code, the same analysis applies.

In reviewing the evidence in this case, it is readily 
apparent that the veteran does not qualify for an increased 
rating for her left knee condition on the basis of limitation 
of motion.  See  38 C.F.R. § 4.71a DC's 5003, 5010, 5260, and 
5261; Lichtenfels.  The most recent medical evidence shows 
full motion in the left knee.  While there is pain present, 
this is contemplated by the current rating and provides the 
basis for the 10 percent rating.  

A higher evaluation is also not warranted for functional 
loss.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca; VAGCOPPREC 9-
98.  In this case, the July 2003 VA Joints examination report 
does not contain evidence of neurological impairment, 
incoordination, loss of strength, or any other findings that 
would support a higher rating on the basis of functional loss 
due to pain.  When the finding of a full range of motion in 
the left knee is considered together with the lack of 
evidence of functional loss due to left knee pathology, the 
evidence does not support a conclusion that the loss of 
motion in the left knee more nearly approximates the criteria 
for a rating in excess of 10 percent under either DC 5260 or 
DC 5261, even with consideration of 38 C.F.R. §§ 4.40 and 
4.45.

Though the veteran's left knee disability is rated under DC 
5010, which pertains to traumatic arthritis, and she 
complains of pain, separate ratings are not warranted for 
arthritis and instability under DC's 5003 and 5257. Separate 
ratings are sometimes warranted when the veteran suffers from 
arthritis, rated under DC 5003, and knee instability under DC 
5257.  See 38 C.F.R. § 4.59; VAOPGCPREC 23-97; VAOPGCPREC 9-
98; Degmetich.

The most recent medical evidence available showed that the 
ligaments in the veteran's knees were stable without signs of 
locking or instability.  As such, a separate rating under 
Diagnostic Code 5257 is not warranted.

C.  Residuals of Fracture of C3

The Board initially notes that the schedular criteria by 
which the veteran's spine disability can be rated have 
changed during the pendancy of the veteran's appeal.  See 68 
Fed. Reg. 51454-51458 (August 27, 2003) (effective September 
26, 2003), codified as 38 C.F.R. § 4.71a Diagnostic Codes 
5235-5243.  The Board notes that the provisions of DC 5290 
(which pertained to limitation of motion of the cervical 
spine) were changed effective from September 26, 2003.  At 
that time the diagnostic code related to vertebral fracture 
or dislocation became DC 5235.

The veteran's residuals of a fracture of C3 is rated as 10 
percent disabling under 38 C.F.R. § 4.71a, DC 5290 (as in 
effect between September 23, 2002, and September 26, 2003).  
A 10 percent rating is warranted for limitation of motion of 
the cervical spine that is slight.  A 20 percent evaluation 
is warranted when limitation of motion of the cervical spine 
is moderate.

The Board observes that the words "slight" and "moderate" 
are not defined in the VA rating schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  38 C.F.R. § 4.6 (2005).  The Board further 
observes that normal ranges of motion for the cervical spine 
were promulgated in the most recent edition of the Code of 
Federal Regulations.  38 C.F.R. § 4.71a (Plate V) (2004).  
The normal ranges of motion for the cervical spine are as 
follows:  Flexion 45 degrees; Extension 45 degrees; Lateral 
flexion (bilaterally) 45 degrees; Rotation (bilaterally) 80 
degrees.  Id.

Under 38 C.F.R. § 4.71a (as in effect September 26, 2003), DC 
5235 (vertebral fracture or dislocation) is rated under the 
"General Rating Formula for Diseases and Injuries of the 
Spine."  The General Rating Formula provides a 10 percent 
evaluation for forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees, or combined 
range of motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees; muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or, vertebral body fracture 
with loss of 50 percent or more of the height.  

A 20 percent evaluation is warranted for forward flexion of 
the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
cervical spine not greater than 170 degrees; or, muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  Id.

The veteran has not complained of incapacitating episodes due 
to intervertebral disc syndrome so those diagnostic codes are 
not for application in this case.

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, are 
separately evaluated under an appropriate Diagnostic Code.  
Id. Note (1).  However, there is no showing that the veteran 
now objectively manifests neurologic symptoms as a 
consequence of her service-connected cervical spine disorder.

According to VAOPGCPREC 7-2003 (Nov. 19, 2003), in Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003), the Federal Circuit 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the 
extent it conflicts with the precedents of the United States 
Supreme Court (Supreme Court) and the Federal Circuit.  
Karnas is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that, when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, the 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  Id.  However, none of the above cases or General 
Counsel opinions prohibits the application of a prior 
regulation to the period on or after the effective date of a 
new regulation.  Thus, the rule that the veteran is entitled 
to the most favorable of the versions of a regulation that 
was revised during her appeal allows application of the prior 
versions of the applicable diagnostic codes at 38 C.F.R. § 
4.71a.  Therefore, the Board will address whether: (1) the 
veteran is entitled to a higher rating under the old criteria 
and (2) whether the veteran is entitled to a higher rating 
under either the old or the new criteria.  It is noted that 
the effective date of any rating assigned under the revised 
schedular criteria may not be earlier than the effective date 
of that change; the Board must apply only the earlier version 
of the regulation for the period prior to the effective date 
of change. VAOPGCPREC 3-2000, 65 Fed. Reg. 33,421 (2000).

An evaluation higher than 10 percent is not warranted under 
DC 5290 (as in effect prior to September 26, 2003).  Upon 
review of the medical evidence it appears that the veteran's 
only possible limitation of motion would be rotation to 55 
degrees bilaterally.  Flexion, extension, and lateral flexion 
were all normal or above normal.  As such, the Board finds 
that the veteran's residuals of a fracture of C3 do not 
constitute moderate limitation of motion and therefore do not 
nearly approximate a 20 percent evaluation under Diagnostic 
Code 5290.  A rating in excess of 10 percent must be denied 
under DC 5290.

A rating in excess of 10 percent is not warranted under any 
other diagnostic code. Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

An evaluation higher than 10 percent is also not warranted 
under the General Rating Formula for Diseases and Injuries of 
the Spine, DC 5235 (vertebral fracture or dislocation) (as in 
effect September 26, 2003 and thereafter).  The veteran's 
July 2003 VA Spine examination shows that the veteran has 
flexion to 55 degrees and a total range of motion of 285 
degrees, with slight pain at the end of the range of motion.  
Visual inspection of the cervical spine revealed no obvious 
abnormality of spinal alignment or paraspinal musculature.  
As such, the veteran does not meet the criteria for a 20 
percent evaluation under DC 5235, which requires limitation 
of motion of the cervical spine, muscle spasm or guarding 
severe enough to result in an abnormal gait, or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  A rating in excess of 10 percent must be 
denied under DC 5235. 

With respect to possibility of entitlement to an increased 
evaluation under 38 C.F.R. §§ 4.40, 4.45 and 4.59, the Board 
has also considered whether an increased evaluation could be 
assigned on the basis of functional loss due to the veteran's 
subjective complaints of neck pain.  See DeLuca v. Brown, 8 
Vet. App. 202, 204-205 (1995); VAOPGCPREC 36-97, 63 Fed. Reg. 
31,262 (1998).  In this regard, the Board initially notes 
that while the evidence shows chronic pain it does not 
otherwise show functional loss due to pain to warrant a 
rating in excess of 10 percent.  In particular, the Board 
notes the lack of evidence of such findings as neurological 
impairment, loss of strength and muscle atrophy due to neck 
pain.  See e.g., July 2003 VA Spine examination report 
(showing no neurologic deficits or weakness in any of the 
major muscle groups of the upper extremities or lower 
extremities).  In summary, when the ranges of motion in the 
cervical spine are considered together with the evidence 
showing functional loss, to include the findings pertaining 
to neurological deficits, muscle strength, and the lack of 
evidence of muscle atrophy in the cervical spine, as shown in 
the most recent VA Spine examination report, the Board finds 
that there is insufficient evidence of objective pain on 
motion, or any other functional loss, to warrant a rating in 
excess of 40 percent.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 
4.71a, DC 5235; DeLuca, supra.

D.  Conclusion

The Board has also considered the benefit-of-the-doubt rule; 
however, as the preponderance of the evidence as discussed 
above is against the appellant's claims, such rule is not for 
application in this case.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




II.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002) 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.  Under the VCAA, when VA receives a 
complete or substantially complete application for benefits, 
it is required to notify the claimant and his representative, 
if any, of any information and medical or lay evidence that 
is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005).  The United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) that VA must request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004).  

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the appellant in 
April 2003.  The April 2003 letter satisfied element (1) by 
informing the veteran that it was her privilege to submit 
medical evidence supporting her claim that her service-
connected disabilities had increased in severity.  It 
satisfied element (2) by informing the veteran that VA would 
make reasonable efforts to help the veteran get evidence 
necessary to support her claim.  The April 2003 letter 
satisfied element (3) by informing the veteran and her 
representative that it was her responsibility to make sure VA 
received all requested records.  Since this letter fully 
provided notice of elements (1), (2), and (3), see above, it 
is not necessary for the Board to provide extensive reasons 
and bases as to how VA has complied with the VCAA's notice 
requirements.  With respect to element (4), the Board notes 
that the RO's April 2003 letter instructed the veteran to 
send information describing additional evidence or the 
evidence itself to VA.  Finally, the veteran was provided 
with the complete text of 38 C.F.R. § 3.159 in a September 
2004 statement of the case (SOC).

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Here, the RO 
satisfied its duty to assist the claimant by obtaining the 
appellant's available medical records.  The veteran has been 
afforded VA examinations.  She has not referred to any other 
pertinent evidence that he wanted VA to obtain.  The Board 
concludes, therefore, that a decision on the merits at this 
time does not violate the VCAA, nor prejudice the appellant 
under Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

Entitlement to an increased evaluation in excess of 10 
percent disabling for right patellofemoral pain syndrome is 
denied.

Entitlement to an increased evaluation in excess of 10 
percent disabling for left patellofemoral pain syndrome is 
denied.

Entitlement to an increased evaluation in excess of 10 
percent disabling for residuals of a fracture of C3 is 
denied.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


